DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 15/983504, now US Patent No. 11,161,464.  The preliminary amendment filed 11/1/21 has been entered.  Claims 21-40 are pending.
2.	The IDS filed 11/1/21, 4/11/22 and 12/1/22 have been considered.
3.	The disclosure is objected to because of the following informalities:
Paragraph [0150]- no reference label “1050” shown in Fig. 5.
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 21, lines 11 and 14 refer to an updated state of the first object and an updated state of the second object, respectively; however, the claim fails to establish an initial state such that it may be subsequently updated.  The examiner suggests amending the claim at line 6 to read “… descriptive of a state of the first object and a state of the second object”.
B.	As per claim 28, “an updated portion of sensor data” lacks adequate support in claim 21 since there is no reference to sensors and/or sensor data, or a portion thereof, associated with the first object and the second object such that it may be subsequently updated.
C.	As per claim 33, lines 11 and 14 refer to an updated state of the first object and an updated state of the second object, respectively; however, the claim fails to establish an initial state such that it may be subsequently updated.  The examiner suggests amending the claim at line 6 to read “… descriptive of a state of the first object and a state of the second object”.
D.	As per claim 39, lines 10 and 13 refer to an updated state of the first object and an updated state of the second object, respectively; however, the claim fails to establish an initial state such that it may be subsequently updated.  The examiner suggests amending the claim at line 6 to read “… descriptive of a state of the first object and a state of the second object”.
E.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	Claims 21-40, as best interpreted given the deficiencies noted above, are distinguishable over the prior art.  
As per claims 21 and 33, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining an interaction classification associated with the first object relative to the second object, the interaction classification indicative of a likelihood that the first object and the second object will interact; determining an expected time estimate for receiving a second portion of additional autonomy data descriptive of an updated state of the second object and when the expected time estimate for receiving the second portion of additional autonomy data satisfies a first threshold, determining a predicted updated state of the second object, a predicted track of the first object based on the updated state of the first object, and a predicted track of the second object based on the predicted updated state of the second object.  
As per claim 39, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining a priority classification associated with the first object, the priority classification classifying the first object as one of high-priority or low-priority and when the priority classification associated with the first object is high-priority, determining a predicted updated state for the second object, a predicted track of the first object based on the updated state of the first object, and a predicted track of the second object based on the predicted updated state of the second object.  
Dependent claims 22-32, 34-38 and 40 are distinguishable for at least the same reasons. 
6.	The IDS includes documents cited in the parent application (11/1/21) as well as additional documents (4/11/22; 12/1/22).  The most pertinent prior art appears to be:
● Wang et al. (US 2019/0065895)- prioritizes objects in the environment; determines state information of objects using video analysis; uses object recognition for higher priority objects.
● Haynes (US 10,216,189)- determines prioritization of objects; predicts future object location and state; generates state data for each object.
● Hovis et al. (US 2018/0341822)- classifies objects using perception scene graph; objects given higher priority in a focus area.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571) 272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661